SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant [X] Filed by a Party other than the Registrant [] Check the appropriate box: []Preliminary Proxy Statement []Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [X]Definitive Proxy Statement []Definitive Additional Materials []Soliciting Material Pursuant toss.240.14a-11(c) orss.240.14a-12 NTS REALTY HOLDINGS LIMITED PARTNERSHIP (Name of Registrant as Specified In Its Charter) NTS REALTY HOLDINGS LIMITED PARTNERSHIP 10172 Linn Station Road Louisville, Kentucky 40223 Attn: Gregory A. Wells (Name of Person(s) Filing Proxy Statement) Payment of Filing Fee (Check the appropriate box): [X] No fee required. [] Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. 1. Title of each class of securities to which transaction applies: 2. Aggregate number of securities to which transaction applies: 3. Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4. Proposed maximum aggregate value of transaction: 5. Total fee paid: []Fee paid previously with preliminary materials. []Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) andidentifying thefiling for which the offsetting fee was paid previously. Identify the previous filing by registration statementnumber, or the Form or Schedule and the date of its filing. 1. Amount Previously Paid: 2. Form, Schedule or Registration Statement No.: 3. Filing Party: 4. Date Filed: NTS REALTY HOLDINGS LIMITED PARTNERSHIP NOTICE OF ANNUAL MEETING OF LIMITED PARTNERS AND PROXY STATEMENT Date: June 13, 2012 Time: 10:30 a.m. Eastern Daylight Time Place: The Overlook at St. Thomas Apartments Clubhouse 6800 Steeprun Road Louisville, Kentucky 40241 NTS Realty Holdings Limited Partnership 10172 Linn Station Road, Suite 200 Louisville, Kentucky 40223 (800) 928-1492 Notice of Annual Meeting of Limited Partners to be held on June 13, 2012 Dear Limited Partner: Our annual meeting of limited partners will be held on June 13, 2012, at 10:30 a.m. EDT, at The Overlook at St. Thomas Apartments Clubhouse located at 6800 Steeprun Road in Louisville, Kentucky 40241.Our annual meeting is held concurrently with the annual meeting of NTS Realty Capital, Inc., our managing general partner.At our annual meeting, we will ask you to: · elect five directors to our managing general partner’s board of directors; · ratify the selection of BKD, LLP as our independent registered public accountants for 2012; and · transact any other business that may properly be presented at the annual meeting. The board of directors of our managing general partner recommends that limited partners vote “For” the proposals listed in the proxy statement. Your vote is important.If you were a limited partner of record at the close of business on April 16, 2012, you may vote by proxy or in person at the annual meeting and at any postponements or adjournments of the meeting.A list of these limited partners will be available at our office before the annual meeting.Whether or not you plan to attend the annual meeting in person, it is important that your limited partnership units be represented.Please follow the instructions in the Notice of Internet Availability of Proxy Material you received by mail and vote as soon as possible.Any limited partner of record who is present at the meeting may vote in person instead of by proxy, thereby canceling any previous proxy. By order of the Board of Directors, President and Chief Executive Officer April 27, 2012 TABLE OF CONTENTS INFORMATION ABOUT THE ANNUAL MEETING3 Information About Attending the Annual Meeting3 Information About Voting3 Information Regarding Tabulation of the Vote4 Quorum Requirement4 Information About Votes Necessary for Action to be Taken4 Costs of Proxies5 Other Matters5 Important Notice Regarding the Availability of Proxy Materials 5 PRINCIPAL UNITHOLDERS6 Limited Partnership Units Owned by Certain Beneficial Owners and Management6 Section 16(a) Beneficial Ownership Reporting Compliance7 CORPORATE GOVERNANCE PRINCIPLES7 Summary of Our Corporate Governance Principles7 Board Leadership Structure and Risk Oversight8 Communicating with Directors9 Code of Conduct and Ethics9 Nomination of Directors9 Executive Sessions10 Audit Committee10 PROPOSAL NO. 1 – ELECTION OF DIRECTORS10 Independent Director Compensation13 Meetings of the Board of Directors, Audit Committee and Limited Partners14 BOARD OF DIRECTORS REPORT ON COMPENSATION14 EXECUTIVE COMPENSATION15 Compensation Discussion and Analysis15 Executive Officers15 Certain Relationships and Related Transactions16 Policies and Procedures with Respect to Related Party Transactions17 AUDIT COMMITTEE REPORT17 PROPOSAL NO. 2 – RATIFY APPOINTMENT OF BKD, LLP 18 Fees to Independent Registered Public Accountants19 Approval of Services and Fees19 PERFORMANCE GRAPH20 COMPENSATION COMMITTEE INTERLOCKS AND INSIDER PARTICIPATION21 NOTICE CONCERNING LIMITED PARTNER PROPOSALS AND NOMINATIONS21 ANNUAL REPORT ON FORM 10-K21 2 This proxy statement contains information related to the annual meeting of limited partners of NTS Realty Holdings Limited Partnership (the “Company,” “we,” “our,” and “us”) to be held on June 13, 2012, beginning at 10:30 a.m. EDT, at The Overlook at St. Thomas Apartments Clubhouse located at 6800 Steeprun Road, Louisville, Kentucky 40241, and at any postponements or adjournments thereof.This proxy statement is being made available to limited partners on or about April 27, 2012. INFORMATION ABOUT THE ANNUAL MEETING Information About Attending the Annual Meeting The board of directors of NTS Realty Capital, Inc., our managing general partner, is soliciting your vote for the 2012 Annual Meeting of Limited Partners.You will be asked to vote on: · electing five directors to our managing general partner’s board of directors; · ratifying the selection of BKD, LLP as our independent registered public accountants for 2012; and · transacting any other business that may be properly presented at the annual meeting. The board of directors recommends that you vote “For” each proposal.If you own limited partnership units (the “Units”) in more than one account, such as individually and jointly with your spouse, please make sure to vote all of your Units.This proxy statement summarizes information we are required to provide to you under the rules of the Securities and Exchange Commission, or “SEC.”If you plan on attending the annual meeting of limited partners in person, please contact Rita Martin, Manager of NTS Investor Services, at (800) 928-1492, ext. 544, so that we can arrange for sufficient space to accommodate all attendees. Information About Voting The Company is taking advantage of SEC rules that allow companies to furnish proxy materials to Unit holders of record via the Internet.Accordingly, the Company is sending a Notice of Internet Availability of Proxy Materials (the “Notice”) to its Unit holders of record and beneficial owners, unless they have directed the Company to provide the materials in a different manner.The Notice provides instructions on how to access and review all of the important information contained in this proxy statement, as well as how to submit a proxy over the Internet, in person or by mail.Unit holders submitting proxies or voting instructions via the Internet should understand that there may be costs associated with electronic access, such as usage charges from Internet access providers and telephone companies that would be borne by the Unit holder.If a holder of record of Units receives the Notice and would still like to receive a printed copy of the Company’s proxy materials, instructions for requesting these materials are included in the Notice.The Company plans to mail the Notice to stockholders by April 27, 2012. Your vote is important.You will have one vote for each Unit that you owned at the close of business on April 16, 2012, which is the record date for the annual meeting.On the record date, there were 11,095,274 Units outstanding, but only 10,380,783 of these Units are entitled to vote at the annual meeting.There is no cumulative voting.A majority of the outstanding Units eligible to vote at the annual meeting, or 5,190,393 Units, must be present to hold the annual 3 meeting.As of April 16, 2012, Mr. J.D. Nichols, one of our directors, beneficially owned 6,133,396Units eligible to vote at the annual meeting. If you return your proxy card, but do not indicate how your Units should be voted, they will be voted “For” in accordance with the board’s recommendation for each proposal. If you grant us a proxy, you may nevertheless revoke your proxy at any time before it is exercised by:(1)sending written notice to us at: 10172 Linn Station Road, Suite 200, Louisville, Kentucky 40223, Attention: Rita Martin, Manager of NTS Investor Services; (2) providing us with a later-dated proxy; or (3) attending the annual meeting in person and voting your Units.Merely attending the annual meeting, without further action, will not revoke your proxy. Information Regarding Tabulation of the Vote Our transfer agent, Wells Fargo Shareowner Services, will tabulate all votes cast at the meeting. Quorum Requirement Limited partners owning a majority of our Units that are eligible to vote must be present in person or by proxy in order for action to be taken at the meeting.For these purposes, “abstentions” and “broker non-votes” will be counted as present for determining whether a majority is present.A broker non-vote occurs when Units registered in the name of a broker are not voted because the broker does not have the authority to do so. Information About Votes Necessary for Action to be Taken The affirmative vote of a majority of the votes cast at the annual meeting, assuming a quorum is present, is required for the election of directors and to ratify BKD, LLP as our independent registered public accounting firm.A properly executed proxy marked “withheld,” “withhold authority,” or a broker non-vote with respect to the election of one or more directors will have no effect on the election of the director or directors, but will be counted for purposes of establishing a quorum.For the proposal with respect to BKD, LLP, a properly executed proxy marked “Abstain” will not be voted and will not be counted in determining the number of votes cast for the proposal, although it will be counted for purposes of establishing a quorum. If you hold Units in “street name” through a broker or other nominee, your broker or nominee will not be permitted to exercise voting discretion with respect to some of the matters to be acted upon.Thus, if you do not provide your broker or other nominee with instructions on how to vote your street name Units, your broker will not be permitted to vote them on non-routine matters resulting in a broker non-vote.Please note that brokers may no longer vote your Units in the election of directors in the absence of your specific instructions as to how to vote.We encourage you to provide instructions to your broker regarding the voting of your Units. Units represented by “broker non-votes” will, however, be counted in establishing a quorum. If you are the beneficial owner of Units held by your broker in its name, the broker is permitted to vote your Units on the approval of BKD, LLP as our independent registered public accountants even if the broker does not receive voting instructions from you. 4 Costs of Proxies We will pay all costs of soliciting proxies and holding the annual meeting.Proxies will be solicited by our managing general partner’s directors and officers and by NTS Development Company’s employees.NTS Development Company, or its affiliate, NTS Management Company, both affiliates of our managing general partner, act as managers of our properties pursuant to various management agreements with us.We do not pay additional compensation to these individuals for these activities.We also intend to request that brokers, banks and other nominees solicit proxies from their principals.We will pay the brokers, banks and other nominees for certain expenses that they incur for these activities. Other Matters We are not aware of any other matter to be presented at the annual meeting.Generally, no business aside from the items discussed in this proxy statement may be transacted at the meeting.If, however, any other matter properly comes before the annual meeting as determined by the chairman of the meeting, your proxies are authorized to act on the proposal at their discretion. Generally, for nominations or other business to be properly brought before the annual meeting by one of our limited partners, the limited partner seeking to make a nomination or bring other business before the meeting must provide, among other things, notice thereof in writing to our corporate secretary no later than one hundred and twenty (120) days before the anniversary date on which we first mailed our notice of meeting and proxy materials for the prior year’s annual meeting.Therefore, any limited partner desiring to nominate a person for election to our managing general partner’s board of directors or to bring any other business before the meeting was required to provide us with notice by December 31, 2011.We did not receive notice of any nominations or proposals prior to that date. Important Notice Regarding the Availability of Proxy Materials Important Notice Regarding the Availability of Proxy Materials for the Annual Meeting of Limited Partners to be Held on June 13, 2012.This proxy statement, the proxy card and our Annual Report on Form 10-K for the year ended December 31, 2011, are available (i) directly from the Company via the Internet at www.ntsdevelopment.com, or (ii) via the Internet, telephone or email by following the instructions for requesting the proxy materials included in the Notice.Additional copies of these documents will be furnished to you, without charge, by requesting them from us in writing at 10172 Linn Station Road, Suite 200, Louisville, Kentucky 40223, Attention: Rita Martin, Manager of NTS Investor Services.If requested by eligible limited partners, for a reasonable fee, we will also provide copies of exhibits to our Annual Report on Form 10-K for the year ended December 31, 2011. We file reports, proxy materials and other information with the SEC.These reports, proxy materials and other information can be inspected and copied at the Public Reference Room maintained by the SEC at 450 Fifth Street, N.W., Washington, D.C.20549.Copies also can be obtained by mail from the Public Reference Room at prescribed rates.Please call the SEC at 1-800-SEC-0330 for further information on the operation of the Public Reference Room.In addition, the SEC maintains a site on the Internet (http://www.sec.gov) that contains reports, proxy and information statements and other information regarding registrants that file electronically with the SEC. 5 PRINCIPAL UNITHOLDERS Limited Partnership Units Owned by Certain Beneficial Owners and Management The following table shows, as of April 16, 2012, the amount of Units beneficially owned by: (1) persons that beneficially own more than 5.0% of our outstanding Units; (2) each of our directors and executive officers; and (3) our directors and executive officers as a group. Name(1) Amount Beneficially Owned Deferred Units(2) Percentage Beneficially Owned Mark D. Anderson 0 * John P. Daly * Brian F. Lavin * John S. Lenihan 0 * J.D. Nichols 0 61.72%(4) Gregory A. Wells * NTS Realty Capital, Inc. 0 0 * NTS Realty Partners, LLC 0 6.44%(5) All directors/executive officers 62.64%(6) *Less than one percent (1%) The address for each of the persons and entities listed above is: 10172 Linn Station Road, Suite 200, Louisville, Kentucky40223. Pursuant to the NTS Realty Capital Directors Deferred Compensation Plan, Mr. Daly and Mr. Lenihan deferred receipt of some or all of our Units.Pursuant to the NTS Realty Capital Officers Deferred Compensation Plan, our managing general partner’s executive officers deferred the receipt of Units that the board of directors granted to them during 2007-2011 as additional compensation for their services.In general, receipt of these Units are deferred until the earliest of: (i) the date of the holder’s death; (ii) the date the holder becomes “disabled” (as such term is defined in Section 409A(a)(2)(C) of the Internal Revenue Code of 1986, as amended (the “Code”)); or (iii) the date that is thirty (30) days, or six (6) months if required by Section 409A(a)(2)(B)(i) of the Code, after the date of the holder’s “separation of service” (as such term is defined in Section 409A(a)(2)(A)(i) of the Code) from our managing general partner.At that time, our managing general partner’s board of directors may provide the holder with Units or the equivalent value in cash.During 2011, Mr. Anderson chose to receive all of his director compensation in cash. These Units are owned directly by Brickwood, LLC, of which Mr. Lavin is the manager. These Units are owned of record by Mr. Nichols and certain of his affiliates, including Zelma Nichols (his spouse), Kimberly Nichols (his daughter), trusts for the benefit of his children and other descendants, ORIG, LLC (of which he is the manager), Ocean Ridge Investments, Ltd. (of which he is sole director of its general partner), BKK Financial, Inc. (the general partner of Ocean Ridge Investments, Ltd., owned by Mr. Nichols and Kimberly Nichols), and NTS Realty Partners, LLC (of which he is the manager). The Units owned of record by NTS Realty Partners are non-voting Units. If all of the deferred Units were issued (81,815 in total), the directors and executive officers would beneficially own 6,949,668 Units, which is 62.64% of the total Units outstanding. 6 Section 16(a) Beneficial Ownership Reporting Compliance Section 16(a) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), requires each of our managing general partner’s directors, officers and all individuals beneficially owning more than 10% of our Units to file initial statements of beneficial ownership (Form 3) and statements of changes in beneficial ownership (Forms 4 and 5) of our Units with the SEC.These officers, directors and greater than 10% beneficial owners are required by SEC rules to furnish us with copies of all such forms they file.Based solely on a review of the copies of such forms furnished to us during and with respect to the fiscal year ended December 31, 2011, or written representations that no additional forms were required, we believe that all of our officers and directors and persons that beneficially own more than 10% of our outstanding Units complied with these filing requirements in 2011. CORPORATE GOVERNANCE PRINCIPLES Our business is managed under the direction and oversight of our managing general partner’s board of directors.Our managing general partner’s board has formed an audit committee, which is composed entirely of our independent directors.See “Summary of Our Corporate Governance Principles.”The audit committee’s function is described below.The members of our managing general partner’s board of directors and those members who serve on the audit committee as of the date of this proxy statement are identified below. Director Audit Committee Mark D. Anderson X John P. Daly X Brian F. Lavin John S. Lenihan
